       Case 2:17-cv-02185-MCE-KJN Document 76 Filed 06/17/19 Page 1 of 5


1    CHRISTOPHER J. CARR (CSBN 184076)
     Chris.Carr@BakerBotts.com
2    NAVI SINGH DHILLON (CSBN 279537)
     Navi.Dhillon@BakerBotts.com
3    BAKER BOTTS LLP
     101 California Street, Suite 3600
4    San Francisco, California 94111
     Telephone: (415) 291-6200
5
6    CAROLINE LOBDELL, Ore. Bar #021236, pro hac vice
     SCOTT W. HORNGREN, Ore. Bar #880604, pro hac vice
7    WESTERN RESOURCES LEGAL CENTER
     9220 SW Barbur Blvd., Suite 327
8    Portland, Oregon 97219
9    Telephone: (503) 768-8500
     clobdell@wrlegal.org
10   shorngren@wrlegal.org

11   Attorneys for Plaintiffs
     DEVIL’S GARDEN PRESERVATION GROUP,
12   WILSON RANCHES, and GREEN VALLEY CORP.
13
     (Additional counsel on next page)
14
15                                   UNITED STATES DISTRICT COURT

16                          FOR THE EASTERN DISTRICT OF CALIFORNIA

17                                       SACRAMENTO DIVISION

18
19   DEVIL’S GARDEN PRESERVATION                   CASE NO. 2:17-cv-02185-MCE-KJN
     GROUP, et al.,
20                                                 STIPULATION RE REQUEST TO LIFT
                       Plaintiffs,                 STAY; ORDER
21          v.                                     Date:        N/A
22                                                 Time:        N/A
     AMANDA McADAMS, et al.,                       Judge:       Hon. Morrison C. England, Jr.
23                                                 Courtroom:   7, 14th Floor
                       Defendants.
24                                                 Action Filed: October 19, 2017
                                                   Trial Date:   None set
25
26

27
28
                                                   -1-
      STIPULATION RE REQUEST TO LIFT STAY;                       CASE NO. 2:17-CV-02185-MCE-KJN
      [ORDER]
       Case 2:17-cv-02185-MCE-KJN Document 76 Filed 06/17/19 Page 2 of 5


1    JEAN E. WILLIAMS
     Deputy Assistant Attorney General
2    Environment and Natural Resources Division
3
     DAVENÉ D. WALKER (GA Bar No. 153042)
4    Trial Attorney
     U.S. Department of Justice
5    Environment & Natural Resources Division
     Natural Resources Section
6    P.O. Box 7611
     Washington, DC 20044-7611
7
     Telephone: (202) 353-9213
8    Facsimile: (202) 305-0506

9    RICKEY D. TURNER, JR.
     Trial Attorney (CO Bar 38353)
10   U.S. Department of Justice
11   Environment & Natural Resources Division
     Wildlife & Marine Resources Section
12   999 18th Street
     South Terrace, Suite 370
13   Denver, CO 80202
     Telephone: (303) 844-1373
14   E-mail: rickey.turner@usdoj.gov
15
     Attorneys for Federal Defendants
16
17
18
19
20
21
22
23
24
25
26

27
28
                                                  -2-
      STIPULATION RE REQUEST TO LIFT STAY;              CASE NO. 2:17-CV-02185-MCE-KJN
      [ORDER]
        Case 2:17-cv-02185-MCE-KJN Document 76 Filed 06/17/19 Page 3 of 5


1           Having met and conferred, the undersigned Parties hereby stipulate to the following:

2           WHEREAS, in March and April 2018, the Parties filed dueling motions for summary judgment

3    (ECF Nos. 36 and 54) but the briefing on those motions was never completed;

4           WHEREAS, in May 2018, the Court stayed this action to facilitate settlement discussions and

5    allow for completion of administrative appeals (ECF No. 60);

6            WHEREAS, in May 2018 and in light of the stay, the Court vacated and denied both Parties’

7    summary judgment motions without prejudice to refiling if and when the stay is lifted (ECF No. 60);

8           WHEREAS, the Court ordered the parties to (i) file a request to lift the stay (if relevant) in the

9    event settlement discussions are unsuccessful; (ii) meet and confer on a mutually agreeable summary

10   judgment schedule (ECF No. 60);

11          WHEREAS, because settlement discussions were unsuccessful, the Parties wish to advance

12   the litigation and agree that the stay should be lifted, which has been in place for more than one year.

13          WHEREAS, the Parties are in the process of conferring on a mutually agreeable case schedule

14   and will endeavor to submit a proposed schedule by June 24 or file an appropriate motion, if necessary.

15          NOW THEREFORE, the Parties jointly and respectfully ask that the Court lift the stay. A

16   proposed order follows the Parties’ signature blocks.

17
18          Respectfully submitted,

19
20
21
22
23
24
25
26

27
28
                                                       -3-
      STIPULATION RE REQUEST TO LIFT STAY;                               CASE NO. 2:17-CV-02185-MCE-KJN
      [ORDER]
      Case 2:17-cv-02185-MCE-KJN Document 76 Filed 06/17/19 Page 4 of 5


1    Dated: June 10, 2019                   BAKER BOTTS LLP

2
                                            /s/ Navi Dhillon________
3                                           NAVI SINGH DHILLON
                                            Attorneys for Plaintiffs
4                                           DEVIL’S GARDEN PRESERVATION GROUP,
                                            et al.
5
6
     Dated: June 10, 2019                   JEAN E. WILLIAMS
7                                           Deputy Assistant Attorney General
                                            Environment and Natural Resources Division
8
9                                           /s/ Ricky D. Turner, Jr. (as auth. on June 10, 2019)
                                            RICKY D. TURNER, JR.
10                                          Attorneys for Federal Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28
                                             -4-
     STIPULATION RE REQUEST TO LIFT STAY;                      CASE NO. 2:17-CV-02185-MCE-KJN
     [ORDER]
       Case 2:17-cv-02185-MCE-KJN Document 76 Filed 06/17/19 Page 5 of 5


1                                                  ORDER

2
3           In light of the Parties’ Stipulation (ECF No. 75) and good cause appearing, the Court orders as

4    follows:

5           1.     The Court hereby LIFTS the stay entered on May 3, 2018 (see ECF No. 60); and

6           2.     The Parties are to confer on a mutually agreeable case schedule and submit a joint status

7    report by June 24, 2019.

8           IT IS SO ORDERED.

9    Dated: June 17, 2019

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28
                                                     -5-
      STIPULATION RE REQUEST TO LIFT STAY;                              CASE NO. 2:17-CV-02185-MCE-KJN
      [ORDER]
